p_\

NNNNNNN[\Jl\Jt-*r-l»-l»-l»-l»-a»-s-l»_.\»_a
OQHJO\<.h-|d-W[~JI-*C>\DDQ-JQ\M-ILWN'_*@

'~DO¢‘-]C\LJI-l=‘-UJN

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 1 of 40

 

 

 

 

_________FtLED LODGED
RECENED
nga 0 4 2018 1 Magistrate Judge Theresa L. Fricke'
wEsTERN ngi§lii%giirliliililigii)it AT mean
m DEPuw
UNITED STATES DISTRICT CUURT FOR THE
W'ESTERN DISTRICT OF WASHINGTON
AT TACom _ -
UNITED sTATEs 01= AMERICA, CAsE No. m \) l § ` -
Pl-amt‘ff CoM:PLAn\iT for vtoLATIoN
V.
- Title 18, United States Code,
GREGORY DAVID WERBER’ sections 1956(3)(3)(13), (c) and 2 '-
Defendant. l

 

 

BEFORE I-Ion. Theresa L. Fricke, United States Magistrate Judge, U.S.
Courthouse, Taccma, Washington.

The undersigned complainant being duly sworn states:

COUNT ONE
, (Money Lauodering)

On or about November 29, 2018, in _King County, in the Western District cf _
Washing,ton, and elsewhere, GREGORY DAVID WERBER, did knowingly conduct and
attempt to conduct a financial transaction affecting interstate and foreign commerce,
which transaction involved property Which Was represented by a law enforcement officer
to be the proceeds of specified unlawful activity, specifically, distribution of controlled
substances, in violation of Title 21, United States Code, Section 841, With the intent to

conceal and disguise the nature, location, source, ownership and contrcl, of property s

COMPLAINT/United Stafes v. Werber - l- UNITED STATES ATTORNEY
2017R01238 1201 PAchIC AVENUE, SUTTE 700
~ TAcoMA, WASHJNGTUN 98402

(253) 428-3300

 

sooo~.:c\u\-r_~.o)lq»_-

NNN[\JNNNNN--»-~=-»»-l»-l»-»-=-.>-t»-¢
WAO\MLWN»-"O\BO¢-JG\Lh-l=-WM)-*O

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 2 of 40

believed to be the proceeds of some form of unlawful activity and to avoid a transaction
reporting requirement under State or Federal law.

All in violation of Title 18, United States Code, Sections 1956(a)(3)(i3),
l956(a){3)(C) and 2.

And the complainant states that this Complaint is based on the following
information: n
I, Anthony DelVecchio, being first duly sworn on oath, depose and say:
I. AFFIANT BACKGROUND AND QUALIFICATIONS

l. l am an “investigative or law enforcement officer of the United States”
Within the meaning er Title is, United states cede, section 2510(7), that ia, an erneet er
the United States who is empowered by law to conduct investigations of, and to make
arrests for, offenses enumerated in Title 18, United States Code, Section 2516.

27. l am a Special Agent with the Drug Enforcernent Administration (DEA),
and have been since May 20_12. l am currently assigned to the Seattle Field Division,
Tacoma Resident Office. Prior to my employment with the DEA, l worked as a tax
investigator for the State of New Jersey, from October 2010 to May 2012.

3. I received formal training at the DEA Basic Agent Training in Quantico,
Virginia. The four-month Basic Academy included comprehensive, formalized
instruction in, among other things: basic narcotic investigations, drug identification and
detection, familiarization with United States narcotics laws, financial investigations and
money laundering, identification and seizure of drug-related assets, organized crime
investigations, physical and electronic surveillance, and undercover operations

4. During the course of my law enforcement career, I have been involved 'm
investigations of numerous criminal offenses, including the offenses involved in this
current investigation l have participated in more than 50 criminal investigations of illicit
drug trafficking organizations, ranging from street-level dealers to major dealers_

including Mexico-based drug trafficking organizations These investigations have also

COMPLAINT/Unired States v_ Werber - 2 UNlTEo sTATEs ATroRNEY
1201 PACll=IC AvENuE, SUITE 700
201 7R0 1 23 8
TAcoMA, WAsHtNGToN 93402

(253) 423-saco

 

\DO°‘--]C\U\-l§-UJM»-

NNNNNNNMM*-*’-‘I-*h-»-*'r-¢»-\>-t_~»_a
OQ-JO\'~h-ib-MJM'_O\OQQ-]O\M~D-L)JN'-*C

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 3 of 40

included the unlawful importation, possession with intent to distribute', and distribution of
controlled substances; the related laundering of monetary instruments; the conducting of
monetary transactions involving the proceeds of Specified unlawful activities; and
conspiracies associated with criminal narcotics offenses These investigations have
included use of the following investigative techniques: confidential informants;
undercover agents; analysis of pen register, trap and trace, and toll records; physical and
electronic surveillances; wiretaps; and the execution of search warrants

5. I have had the opportunity to'monitor, listen to, review transcripts and line
sheets (prepared by linguists) documenting the content of hundreds of intercepted
conversations involving the trafficking of cocaine, methamphetamine, marijuana, and
other narcotics, by persons who used some form of code to thwart law enforcement I
also have also interviewed defendants at the time of their arrests and have debriefed,
spoken with, or interviewed numerous drug dealers or confidential sources (informants)
at proffer interviews who were experienced in speaking in coded conversation over the
telephone In many of these interviews and debriefings', I was able to speak with these
drug traffickers about specific conversations in which they were intercepted pursuant to
electronic surveillance From these interviews, and also from discussions with other -
experienced agents, I have gained knowledge regarding the various methods, techniques,
codes, and/ or jargon used by drug traffickers in the course of their criminal activities,
including their use of firearms to protect their narcotics related activities and their usc of
cellular telephones and other electronic devices to facilitate communications while
avoiding law enforcement scrutiny.

6. I have authored, planned, and participated in the execution of more than 30
search warrants authorizing the search of locations associated with drug traffickers and
their co-conspirators, such as residences, businesses, storage facilities, outbuildings,
safety deposit boxes, and vehicles. Additionally, l have authored and supervised the
execution of dozens of tracking warrants, including multiple federal tracking warrant

affidavits for vehicles and cellular telephones I have testified in grand jury proceedings

COMPLAmT/United States v. Werber - 3 UNIT"ED STATBS ATTORNEY
201`7R01233 ` 1201 PAchtc AvENUa, Sum=. 700

TAcoMA, WASHJNGTON 98402
(253) 423-3800

\DDC‘--.\O\Lh-l>-L.»JN)_

[\J I\J [\J M [\J l`\-i|' [\J [\.J I\.J l-l I-l v_ rd l-l )-\ l-- l_\ >_1 )_l
O¢‘ ‘--] O`\ U`l -D~ LJ~J [\J l_‘ Q \-D 00 "--J G\ U`l -D- W l\) '-‘ O '

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 4 of 40

and written reports in the course of investigations These investigations have resulted in
numerous state and federal prosecutions of individuals who`have possessed, imported, or
distributed controlled substances, including marijuana, cocaine, methamphetamine,
heroin, and prescription medications, as well as the seizure of those illegal drugs and the
proceeds from their sale.

II. PURPOSE OF AFFI])AVIT

7. This Affidavit is made in support of a complaint charging Gregory David
WERBER with the offense of Money Laundering, in violation of Title 18, United States
Code, Sections l956(a)(3)(B), l956(a)(3)(C) and 2.

[[I. SOURCES OF INFORMATION

8. My knowledge of the facts set forth in this Affidavit is a result of my
personal participation in the investigation, my conversations with other law enforcement
personnel participating in this and related investigations and my review of relevant
documents I have obtained and read the official reports prepared by various law
enforcement officers participating in the instant investigation, and other investigations
discussed herein. - '

9. I know through training and experience, as well as the training and
experience of other law enforcement officers familiar with this investigation, individuals
involved in the distribution of controlled substances and other criminal activity often use
vague references and/or coded words and phrases when discussing illegal activity. In this
investigation, these communications have been conducted in both English and Spanish,
and the participants frequently used coded language to refer to dmg-trafficking activity. I
have reviewed information that was originally in Spanish in connection with this
investigation; individuals fluent in the Spanish language translated this information into
English. When coded words and phrases were used in the instant investigation, l have
used my training and experience, as well as the training and experience of other law

enforcement officers familiar with this investigation and information provided by the

COMPLAINT/Unz'ted States v. Werber - 4 UNITED STATES A'I'TORNEY
2017R0|233 1201 PAchic AvENuE, Surra 700
' TAcoMA, WAanvGroN 98402

(253) 423-3800

 

\DOO‘-JG\M-I>»L»~JNI-

NNN[\JNN[\JN-N\-‘t-*I-»I-l\d»->-tt-\»d»_
C¢-JO\<.h-D~WN**-*`C\DOO--]G\Lh-DL)JN»-*O

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 5 of 40

confidential source participating in this investigation, to underst the meaning of these
coded words and phrases.

10. Because I amsubmitting this Affidavit for the limited purpose of
establishing probable cause for the above-referenced charge, I have not included every
fact known to me concerning the investigation l have set forth only the facts that l
believe are essential for a fair determination of probable cause.

IV. PROBABLE CAUSE
A. Background on Cryptocurreocy and the Dark Web

ll. Based on my training, research, education, and experience, l am familiar
with the following relevant terms and def'mitions:

12. The “dark web" is a portion of the “Deep Web”1 of the Internet, where
individuals must use an anonymizing software or application called a “darknet” to access
content and websites. Within the dark web, criminal marketplaces operate, allowing
individuals to buy and sell illegal items, such as drugs, firearms,_ and other hazardous
materials, with greater anonymity than is possible on the traditional Internet (sometimes
called the “clear web” or simply the “web”). These online market websites use a variety
of technologies, including the Tor network (defined below) and other encryption
technologies, to ensure that communications and transactions are shielded from
interception and monitoring Famous dark web marketplaces, also called Hidden
Services, such as Silk Road, AlphaBay, and Hansa (all of which have since been shut
down by law enforcement), operated similarly to clear web commercial websites such as
Amazon and eBay, but offered illicit goods and services n

13. “Vendors” are the dark web’s sellers of goods and services, often of an
illicit nature, and they do so through the creation and operation of “vendor accounts” on

dark web marke laccs. Customers meanwhile o erate “customer accounts.” Vendor
, a P

 

1 The Deep Web is the portion of the Internet not indexed by search enginesl Examples are databases and internal
networks belonging to private industry, government agencies, or academic institutions

COMPLAINT/Um'ted States v. Werber - 5 E§:;ED ST’;TES AI SI Omm ',J,E(;’:]
AC[F]C VENUE,
20 1 7R_0 l 238 TAcoMA', WAsHiNoToN 98402

(253)42sssuo

 

MNNMNNMMN)_i-\l-ll_l-\)_)-\)-\h-a\_n
OQ\]G\\J\LWI\)|_‘C\DW“-]C\MLWN|_*O

\ooo-.io-t.n_a=.o.)t\.)._-

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 6 of 40

and customer accounts are not identified by numbers, but rather monikers or “handles,”
much like the usemame one would use on a clear web site. If a moniker on a particular
marketplace has not already been registered by another'user, vendors and customers can
use the same moniker across multiple marketplaces, and based on seller and customer
reviews, can become weil known as “trusted” vendors or customers lt is also possible for
the same person to operate multiple customer accounts and multiple vendor accounts at
the same time. For example, based on my training and experience, l know that one person
could have a vendor account that he or she uses to sell illegal goods on a dark web
marketplace in exchange for cryptocurrency; that same vendor could also have a different
customer account that he or she uses to exchange cryptocurrency earned from vendor
sales for fiat 'currency.g Because they are separate accounts, a person could use different
accounts to send and receive the same cryptocurrency on the dark web. I know from
training and experience that one of the reasons dark web vendors have multiple monikers
for different vendor and customer accounts, is to prevent law enforcement from
identifying which accounts belong to the same person, and who the actual person is that
owns or uses the accounts

l4. The “Tor network,” or simply “Tor” (an abbreviation for “The Onion
Router”), is a special network of computers on the lnternet, distributed around the world,
designed to conceal the true Internet Protocol (“IP”) addresses of the computers accessing
the network, and, thereby, the locations and identities of the network’s users. Tor also
enables websites to operate on the network in a way that conceals the true IP addresses of
the computer servers hosting the websites, which are referred to as “hidden services” on
the Tor network. Such hidden services operating on Tor have complex web addresses,
generated by a computer algorithrn, ending in “.onion” and can only be -accessed through
specific web browser software, including a browser known as “Tor Browser,” designed to

access the Tor network. Examples of hidden services websites are the aforementioned

 

2 Fiat currency is currency issued and regulated by a government such as the U.S. Dollar, Euro, or Japanese Yen.

coanLAanJUnaea states v. Werber- 6 _ HISIHIFDST§ES A“S"‘SITER]“§§,'
ActFtc vENUE,
2017R0123 3 TAcoMA, WAsniNGToN 98402

{253) 423~3800

 

NN[\JNNNME\J[\Jl_I-\»-\»-\t-¢\_-t_l»-lh-lh~
m *-.'l C\ U`I h i-JJ w |_‘ O '~D 90 *'-.'l C\ l'J'l -I`=‘- U~)I\)`|_‘ O

\D.O¢--.-.]G\U'I-D\L)Jl\)»-

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 7 of 40

AlphaBay and Hansa. Tor' is available on cellphones using the Android and Apple
operating systems by installing an application that puts a TOR-enabled internet browser
on a user’s cellphone, which then routes the phone’s IP address through different servers
all over the world, making it extremely difficult to track.

15._ Cryptocurrency, a type of virtual currency, is a decentralized, peer-to peer,
network-based medium of value or exchange that may be used as a substitute for fiat
currency to buy goods or services or exchanged for fiat currency or other
cryptocurrencies Examples of cryptocurrency are Bitcoin, Litecoin, and Ether.
Cryptocurrency can exist digitally on the Internet, in an electronic storage device, or in
cloud-based servers. Although not usually stored in any physical form, public and
private keys (described below) used to transfer cryptocurrency from one person or place
to another can be printed or written on a piece of paper or other tangible object
Cryptocurrency can be exchanged directly person to person, through a cryptocurrency
exchange, or through other intermediaries Generally, cryptocurrency is not issued by
any government, bank, or company; _it is instead generated and controlled through t
computer software operating on a decentralized peer-to-peer network MoSt
cryptocurrencies have a “blockchain,” which is a distributed public ledger, run by the
decentralized network, containing an immutable and historical record of every
transaction Cryptocurrency is not illegal in the United States.

16. Bitcoin is a type of cryptocurrency. Payments or transfers of value made
with bitcoin are recorded in the Bitcoin blockchain and thus are not maintained by any
single administrator or entity. As mentioned above, individuals can acquire bitcoin
through exchanges (i.e., online companies which allow individuals to purchase or sell
cryptocurrencies in exchange for fiat currencies or other cryptocurrencies), bitcoin
ATMs, or directly from other people. Individuals can also acquire cryptocurrencies by
°‘mining.” An individual can “mine” bitcoins by using his or her computing power to
solve a complicated algorithm and verify and record payments on the blockchain

lndividuals are rewarded for this task by receiving newly created units of a

COMPLAINT/Uni!ed States v. Wcrber - 7 UNlTED STATES ATTDRNEY
2017R01233 1201 Pacn-‘Ic AvnNUa, Suira °100
TACOMA, WAsmNGToN 98402

(253)423-3300

\DOG`JO'\U\-P-UJ!\.)»-¢

MNNMMNNNN-“r-*>-\I-‘I-*I-»-»>-b»-ht-\
OQ‘-IQ\\JI-P‘-UJI\)l-'O\-OQQ‘~JC`\M-Il‘~b)l\)l-*O

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 8 of 40

cryptocurrency. Individuals can send and receive cryptocurrencies online using many
types of electronic devices including laptop computers and smart phones Even though
the public addresses of those engaging in cryptocurrency transactions are recorded on a ` '
blockchain, the identities of the individuals or entities behind the public addresses are not
recorded on these public ledgers. If, however, an individual or entity is linked to a public
address, it may be possible to determine what transactions were conducted by that
individual or entity. Bitcoin transactions are therefore sometimes described as
“pseudonymous,” meaning that they are partially anonymous And while it’s not
completely anonymous bitcoin allows users to transfer funds more anonymoust than
would be possible through traditional banking and financial systems3

l7. Cryptocurrency is stored in a virtual account called a wallet. Wallets are
software programs that interface with blockchains and generate and/or store public and
private keys used to send and receive cryptocurrency. A public key or address is akin to
a bank account number, and a private key is akin to a PIN number or password that
allows a user the ability to access and transfer value associated with the public address or ‘ n
key. To conduct transactions on a blockchain, an individual must use the public address
(or “public key”) and the private address (or “private key”). A public address is
represented as a case-sensitive string of letters and numbers, 26-25 characters long. Each
public address is controlled and/or accessed through the use of a unique corresponding
private key-the cryptographic equivalent of a password or PIN_needed to access the
address Only the holder of an address’ private key can authorize any transfers of
cryptocurrency from that address to another cryptocurrency address

18. Although cryptocurrencies such as bitcoin have legitimate uses,
cryptocurrency is also used by individuals and organizations for criminal purposes such

as money laundering, and is an oft-used means of payment for illegal goods and services

 

3 Some cryptocurrencies operate on blockchains that are not public and operate in such a way to obfuscate
transactions making it diflicult to trace or attribute transactions
COMPLAU\lT/Um`t'ed States v. Wer'ber - 8 33ng ST*':;TES AT§ORN${§)
ncrt=tc vENua, umt
2017R0123 g TACOMA, WAsHINcToN 98402
(253) 428-3800

\DOQ‘--.]G\Lh-h-b-)M»-\

l\Jl~JNl“Jl\)l\Jl\JMl\)»-*>-'>-*»-*l-)~)-l»-lwt_t
QG-JO`\U\-l=‘-LJJM'-*O\DQ¢‘~]O`\U\-PUJI\Jt-*O

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 9 of 40

on hidden services websites operating on the Tor network. By maintaining multiple
wallets, those who use cryptocurrency for illicit purposes can attempt to thwart law
enforcement’s efforts to track purchases within the dark web marketplaces. As of
December 2, 2018, one bitcoin is worth approximately U.S. $4,097.47 (see
www.coinbase.com) though the value of bitcoin is generally much more volatile than that
of fiat currencies. l
19. Exchangers and users of cryptocurrencies store and transact their
cryptocurrency in a number of ways, as wallet software can be housed in a variety of
forms, including on a tangible, external device (“hardware wallet”), downloaded on a PC
or laptop (“desl_<top wallet”), with an Internet-based cloud storage provider (“online
wallet”), as a mobile application on a smartphone or tablet (“mobile wallet”), printed
public and private keys (“paper wallet”), and as an online account associated with a
cryptocurrency exchange Because these desktop, mobile, and online wallets are
electronic in nature, they are located on mobile devices (e.g., smart phones or tablets) or
at websites that users can access via a computer, smart phone, or any device that can
search the lnternet. Moreover, hardware wallets are located on some type of external or
removable media device, such as a USB thumb drive or other commercially available
device designed to store cryptocurrency (e.g. Trezor, Keepkey, or Nano Ledger). In
addition, paper wallets contain an address and a QR code with the public and private key
embedded in the code. Paper wallet keys are not stored digitally. Wallets can also be
backed up into, for example, paper printouts, USB drives, or CDs, and accessed through a
“recovery seed” (random words strung together in a phrase) or a complex password.
Additional security safeguards for cryptocurrency wallets can include two-factor
authorization (such as a password and a phrase)'. l also know that individuals possessing
cryptocurrencies often have safeguards in place to ensure that their cryptocmrencies
become further secured in the event that their assets become potentially vulnerable to

seizure and/or unauthorized transfer.

COMPLATNT/Unired States v. Werber - 9 UNITED sTATEs ArroRNEv
2017R0123g 1201 PAcn=tc AvENUE, SUITE 700
TACoMA, WastmvoToN 98402

(253)423_3300

\.c>oo~..ic\tJt-l=-t.or~.)»-.

NNNNNMNN[\-JH>-*v-*l-*)_»_>-‘>-‘»-‘h-~
OQ‘~]O\U\~I>-UJNl-*C\DQ¢-.]CHW-D-WM'-*O

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 10 of 40

20. Bitcoin “exchangers” and “exchanges” are individuals or companies that
exchange bitcoin for other currencies, including U.S. dollars According to Department
of Treasury, Financial Crimes Enforcement Network (“FinCEN”] Guidance issued on
March 18, 2013, virtual currency administrators and exchangers, including an individual
exchanger operating as a business are considered money services businesses Such
exchanges and exchangers are required to register with FinCEN and have proper state
licenses (if required under applicable state -law). From my training and experience, I
know that registered money transmitters are required by law to follow Bank Secrecy Act
anti-money laundering (“AML”) regulations “Know Your Customer” (“KYC”) _
protocols, and other verification procedures similar to those employed by traditional
financial institutions For example, FinCEN-registered cryptocurrency exchangers often
require customers who want to open or maintain accounts on their exchange to provide n
their name, address, phone number, and the full bank account and routing numbers that
the customer links to an exchange account. As a result, there is significant market
demand for illicit cryptocurrency-for-fiat currency exchangers, who lack AML or KYC
protocols and often also advertise their ability to offer customers stealth and anonymity.
These illicit exchangers routinely exchange fiat currency for cryptocurrencies by meeting
customers in person or by shipping cash through the mail. Due to the illicit nature of
these transactions and their customers’ desire for anonymity, such exchangers are
frequently able to charge a higher exchange fee, often as high as 9-10% (in contrast to _
registered and BSA-compliant exchangers, who may charge fees as low as l-Z%].l

21. Some companies offer cryptocurrency wallet services which allow users to
download a digital wallet application onto their smart phone or other digital device. A
user typically accesses the wallet application by inputting a user-generated PIN code or
password. Users can store, receive, and transfer cryptocurrencies via the application;
however, many of these companies do not store or otherwise have access to their users’
funds or the private keys that are necessary to access users’ wallet applications Rather,

the private keys are stored on the device on which the wallet application is installed (or

CDMPLAINT/Um`ted States v. Werber - 10 UN;TED starns ArroRNEY
2017R0123 3 1201 Pacu=lc AvENUE, SUITE 700

TAcoMA, WAsnlNoToN 98402
(253) 428-3800

\COG"--]O`\U‘l»L`-b-JM»-I

NMMN[\J[\JN[\JNH)-I»-»)-ll-\)-\»_»-tt_¢t_-
OG\JO\Lh-Ihwt\Jl-‘D\DO¢-JG\U\-h-WN'-*`O

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 11 of 40

any digital or physical backup private key that the user creates). As a result, these
companies generally cannot assist in seizing or otherwise restraining their users’
cryptocurrency Nevertheless, law enforcement could seize cryptocurrency from the
user’s wallet directly, such as by accessing the user’s smart phone, accessing the wallet
application, and transferring the cryptocurrency therein to a law enforcement-controlled
wallet. Alternatively, where law enforcement has obtained the recovery seed for a wallet
(see above),_ law enforcement may be able to use the recovery seed phrase to recover or
reconstitute the wallet on a different digital device and subsequently transfer
cryptocurrencies held within the new wallet to a law enforcement-controlled wallet.
B. The Drug Investigation

22. The Drug Enforcement Administration (DEA) and Homeland Security
Investigations (HSI) are investigating Gregory David WERBER and his business Coin
Services lnternational, for laundering the cash drug proceeds of a transnational, highly
lucrative,‘ drug trafficking organization (the “DTO”) operating within the Westem
District of Washington, and elsewhere Based upon an intensive and ongoing
investigation, investigators believe that this DTO is responsible for distributing
significant quantities of heroin, crystal methamphetamine, and fentanyl~laced counterfeit
oxycodone pills, in Pierce, Kitsap, King, Skagit, and Snohomish Counties, and elsewhere,
as directed by individuals located in Mexico. - l f

23. On November 30, 2018, a federal grand jury in the Westem District of
Washington returned a sealed indictment charging 31 members of this DTO as follows
Count l of the indictment charges Carlos Eduardo LOPEZ I-lernandez, Daniel 0svaldo
ROCHA Lopez, Jaime HEREDlA Castro, Juan AVILES Berrelleza, EdgarCABRERA,
Carios Alejandro CASTRO Perez,l Cesar LOYA Soto, Manuel LOYA Soto, Julian Gauge
ORDONEZ, lose Luis SIERRA Barrientos, Hector Manuel URLAS Moreno, Jorge
VALENZUELA Armenta, Uriel ZELAYA, Arturo FRIAS Ceballos, luan lose
HIGUERA Gonzalez, Jesus'Rene SARM[ENTO Valenzuela, Alek l ames
BAUMGARTNER, Monique GREEN, Andrew Cain KRISTOVICH, Brian LlVELY,

COMPLAINT/United States v. Werber - ll ll;?§:Tl-,ED ST!;TES AT§ORN$(§)
xcuac venus un'E
2017R01233 TACOMA, WAsi-lmGToN 98402

(253)423-3300

\DOO\]G\U\-ld-LHN*-*

NNNNNNNNMr-l>-l»-‘»-‘»-»-l»-‘»-\»_»»_~
Oo~JO\Lh-LL)JN»-*O\£>QQ~JG\<.A~LUJN_P~*O

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 12 of 40

Jose RANGEL Ortega, Gerald Keith R]GGINS, Esther La Rena SCOTT, Michael John
SCOTT, Karen SURYAN, Orlando BARAJAS, Oscar I-Iumberto CARRILLO Salcedo,
Martin GONZALEZ Jimenez, Hector Mario JACOBO Chairez, Jesus Alfonso MORA
Quinonez, Ramon PUENTES, and others known and unknown, with Conspiracy to
Distribute Controlled Substances, to wit: heroin, fentanyl, and methamphetamine, in
violation of Titie 21, United States Code, sections 841(a)(1) and 846. Count 2 charges
Jaime I-IEREDIA Castro, Orlando BARJAS, and others known and unknown, with

Conspiraey to Commit Money Laundering, in violation of Title 18, United States Code,

- sections 1956(3)(1)(13)(1), i956(a)(1)(s)(ii), and 1956(h). Count 3 charges oscar

Humberto CARRILLCI Salcedo, Carlos Eduardo LOPEZ Hernandez, Daniel Osvaldo
ROCHA Lopez, Edgar CABRERA, and others known and unknown with Conspiracy to
Commit Money Laundering, in violation of Title 18, United States Code, Sections
1956(a)(1)(B)(i), 1956(a)(l)(B)(ii),i and l956(h). -

24. Agents repeatedly have seized drugs during the investigation into this DTO.
For example, on August 31, 2018, agents executed a delayed-notice search warrant at a
residence in Auburn, Washington, Where investigators had repeatedly observed ROCHA
and LOPEZ via physical and electronic surveillance Agents recovered 560 grams of
suspected marijuana, 41 grams of suspected crystal methamphetamine, roughly a
kilogram of suspected heroin, over 3,200 pills, and $164,116 in cash drug proceeds. Due
to potential fentanyl contamination with these drugs, agents did not unwrap or field-test
any of these substances All of the weights listed above are approximate and include
packaging ,

25. Agents submitted those pills (along with other drugs seized from the
apartment) to the DEA’s Western Regional Laboratory for testing and analysis. DEA`
chemists performed a random sampling analysis of the pills and found they contained
lidocaine hydrochloride, fentanyl, acetylfentanyl, and ANPP (a precursor chemical).
Chemists tested another substance agents seized during this search and found it weighed

646 grams and was between 40% and 50% pure heroin. Agents tested additional

COMPLAINT/Um`ted States v. Werber ~ 12 UNiTED STATES ATIORNEY
2017R0123 8 1201 PAchic AvENUE, SUrrE 700
_ TAcoMA, WAsHINGToN 984'|]2

(253)423-3800

\oeo-.io\u\.c=.o)i~.)_.

NNNNNNN[\JN|-\|-\Idr-lr-Il-ll_ld»é)_l
Q°`~.]O'\Lh-l`-\UJM**C'\DQ°“~]G\¢J\-D-LDN*_‘Q

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 13 of 40

substances and found more heroin, with purity in the 30% to 40% range. Chernists were
also able to test some of the other substances recovered during the search, and found.the
tan powder substance seized during the search was about 385 grams of a diluting agent,
not heroin. DEA chemists are still working to analyze the remaining items seized by
agents during this search.

26. More recently, on November 28, 2018, Oregon State Police (OSP)
conducted a traffic stop of Martin GONZALEZ. Agents had previously observed
GONZALEZ, via physical and electronic surveillance, meeting with I~IEREDIA and,
later, with CABRERA, in the Western District of Washington, under circumstances that
led investigators to believe that GONZALEZ was delivering bulk quantities of narcotics
to them. On November '28, 2018, GONZALEZ was driving his tractor-trailer truck
(which investigators had previously observed him operating). OSP stopped GONZALEZ
due to records checks that showed GONZALEZ lacked the proper medical clearances to
operate his tractor*trailer. GONZALEZ gave consent for the OSP trooper to deploy his
drug-sniffing K-9 around GONZALEZ’s vehicle. The K-9 alerted to the presence of
drugs in the engine compartment of GONZALEZ’s vehicle. Troopers found 10 packages
of suspected heroin (weighing roughly 13 pounds in total), hidden inside one of the air
filters on GONZALEZ’s truck. OSP troopers arrested GONZALEZ and booked him on
state charges f

C. Investigators Discover Connections between WERBER, his Business, and the
DTO

27. Agents initially discovered WERBER’s connection to this DTCI through
phone records showing that I-IEREDIA (on T'i`l 8, HEREDIA’s phone at that time) was in
contact with 614-531-6939 (referred to herein as “TTS'?”) in February 2018.4 Phone
company records show that TT37 is a cellular phone With service provided by AT&T,

 

4 Agents identified I-[EREDIA through investigative techniques such as court-authorized tracking of cell phones and .
vehicles, court-authorized interception of wire and electronic communications, and coordinated physical

surveillance

COI\/l]:'LaINTil United States v. Werber ~ 13 UNITED sTATES AiToRNnY
2017R0123 8 1201 PACiFIc AvENuE, Sunn 700
TAcoMA, WAsmNoroN 98402
(253)428-3800

 

\Q`OG‘-.l C\ Lh -I`=- UJ l\J id

l\-J [\3 l\) l\J N N 1\.) N l\J vi l-‘ »- »-\-i-l »-¢ y_l >_¢ l-\ ,.....i
D°*'~]O\U’\-R`~WN|_"=\DQ°“-]UXLNLW[‘J|_'C

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 14 of 40

subscribed to Gregory WERBER and Coin Services lnternational, at 2318 East Cairo
Drive, Tempe, Arizona. Service to TT37 began on July 10, 2013.

28. Through records checks, agents learned that Gregory David WERBER
maintains an Arizona driver’s license in that name, which lists his address as one in
Venice, California (known to me but not included in this Affidavit). Based on public
database research, agents believe WERBER also has an address in Arizona, located at
2318 East Cairo Drive, Tempe, Arizona. As discussed herein, WERBER operates a
cryptocurrency business, Coin Services International. WERBER’s business was
previously located at'this address in Ternpe, Arizona, and elsewhere, and is presently
located at 3922 Highland Avenue, Manhattan Beach, California.

129. WERBER’s criminal history is extensive, with arrests dating back to 1931
and convictions dating back to 1982. Per NCIC, in 1982, WERBER was charged with
five counts of Forge Narne on a Credit Card, three counts of Grand Theft Auto, three
counts of Grand Theft Property, three counts of Forgery, and one count of Possession of a
Narcotic/Controlled Substance, and was sentenced to five years in prison for the
controlled substance violation (California). In 1984, WERBER was arrested for
Involuntary Manslaughter and _Transport/Sell a Narcotic/Controlled Substance
(California). In 1985, WERBER’s criminal record shows a felony conviction for Prison
Escape without Force (California). In 1986, WERBER was convicted of felony Stolen
Motor Vehicle Aiding & Abetting and False Statement to Government, and was
sentenced to five years in prison (Texas). In 1990, he was convicted of another felony,
Interstate Transportation of Securities, and sentenced to 47 months in prison (New
Jersey). In 1994, WERBER was convicted of Conspiracy to Commit Credit Card Fraud
and the Transfer of Stolen Goods, Transportation of Stolen Goods and Unauthorized
Use/Access Device, and was sentenced to four years in prison (New York). ln 1996,
WERBER was found to be in violation of his conditions of supervised release and was
sentenced to nine months in prison. In 1999, WERBER was arrested in Arizona_ for

counterfeiting In 2007, WERBER was arrested for Trafficking in Drugs, Possession of

COMPLAI`NT/' United States v. Werber - l4 ` UNITED STATES A”ITORNEY
2017R¢]1233 f 1201 PACIFIC AvENUE, Stn'rn 700
' TAcoMA, WAsmNo'roN 98402

(253) 428-3800

eo\lc:~\uln.'u.)c\>._.

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 15 of 40

Drugs, Possession of Criminal Tools; from this, WERBER’s criminal record shows a
felony conviction for Trafficking in Drugs with a sentence of five years’ imprisonment
(Ohio).

_ 30. Public source research for WERBER, Coin Services International, and
WERBER’s phone number (T1`37) revealed a website for Coin Services International

(www.coinservicesinternational.com) that states, in part, as follows:

Coin Services international

 

About U's'

Coin Services international provides the full array of digital currency services and advice
to our clients world-wide Whetner you are new tc digital currency and simply want to
use. acquire or invest in digital currency, or require more complex services and advice.
Coin Services international is here for you. Our Coin Services Internatlona| offices are
conveniently located near the tea Ange|es international airport at 3922 Highland
Avenue Manhattan Beach, Califomia 90266. Come in or call for an appointment and see
whatwe can dc for you at +1 614 531-6939.

Gregory David Werber
Founcler and CED

31. On this website, WERBER listed various services available through Coin
Services International, including wallet services, buying/selling digital currency, trading,
options, margin trading, transfers, cold wallet storage, insurance, smart contracts,
tumbling, digital currency mining, custom digital currency software development,
consultant and advisory services, training, legal consultation, entity forrnation, tax
strategy, ATM services and management, and payment portals.

32. A search of recorded documents filed in Maricopa County, Arizona, shows
WERBER filed a certificate to do business under the name “Coin Services lnternational”
on January19, 2018. According to the Arizona Secretary of State’s public website,
WERBER registered this business on February 26, 2018; the business expiration date is

COM_PLAlNT/United States v. Werber - 15 ` UNITED STATBS ATI`ORNEY
2017R01238 _ 1201 Pacn=ic Avnmrn, SurrE 700
TACoMA, Wasl-H'NGTON 98402

(253) 428-3800

\OOQ‘--.IG`\Ul-lhb~li\.)i-\

NNNNNMNN[\J»-\>-li-#i-‘h-ai-»-ni_ii_-i_-
OQ-JC\MLWNi-‘C\DOQ-JQ`\LA-Id-MNHC>

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 16 of 40

February 26, 2023. The business has an associated address of 2318 East Cairo Drive,
Tempe, Arizona with a phone number of 614»531-6939 ('IT37).

33. Investigators also located an advertisement on the website
LocalBitcoins.com for “bitadvisor,” with WERBER’s phone number (TT37). Based on
my training and experience, and my discussions with experienced investigators, 1 arn
aware that LocalBitcoins.com is a website where individuals can post advertisements for
buying and selling cryptocurrency, such as bitcoins, in exchange for cash. The

advertisement states in part as follows:

bitadvisor .

Bltadvisor for your crypto buy, se||, nnde, and other needs
Caii: (614)'53'!~6939 '

Web:
CoinServiceslniernationai.com

Emai|: bitadvice@protonmai|.oom

34. Based upon my discussions with other experienced investigators, I am
aware that “Protonmail” is an-email service based outside the United States that provides
encrypted email services. '

35.. WERBER’s “bitadvisor” advertisement also states he will buy or sell
bitcoins for cash in any annum from since to sico,ooo, and rha he prefers re meet ar
3922 Highland Avenue, Manhattan Beach, California, “safely and securer in our
offices.” n

36. Agents learned the Port of Seattle Police stopped WERBER in March 2018,
and found $140,000 of cash on WERBER’s person while he was traveling through the
Seattle-Tacoma lnternational Airport. In explaining why that he was carrying so much

cash on his person, W_ERBER cited his cryptocurrency business

COMPLAINT/ United States v. Werber - 16 UNITED STATES ATTORNEY
2017R0123 8 ` 1201 Pncnuc AvENuE, SUrrE 700
TAcoMA, WAsn]NGToN 93402

{253)428-3800

\OQQ--`IO\U\-llswl\.)i-\

NNN[\JMN|\)MNi-»>-ii-\i-»-»-»-i-i-,_-
Q¢-]O\'~.h`-PWNi-*C\DOO*-]O\$-h-DLJJNb-*C

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 17 of 40

37.` n should he noted ther although wERBER heir openly advertised eha he ie
in the cryptocurrency exchange business, he has not registered as a money service
business {MSB) as required by law. Based upon my training and exper_ience, and my
discussions with other experienced agents and investigators, l know that under the
applicable regulations, a person doing business as a currency dealer or exchanger is
considered to be operating as an -MSB. An internet search of the public MSB registrant
list maintained by the Department of the Treasury, Financial Crimes Enforcement
Network (“FinCEN”) did not locate Gregory WERBER or his business, Coin Services
International, as a registered MSB with the Departrnent of the Treasury. 1 further know
that Title 18, United States Code, Section 1960, makes it a crime to conduct, control,
manage, supervise, direct, or own a money transmitting business while failing to register
with FinCEN in accordance with 31 U.S.C. § 5330, see 18 U.S.C. § 1960(b)(1)(B)).
Additionally, I am also aware that it is also a crime to conduct, control, manage,
supervise, direct, or own a money transmitting business, or while transmitting or
transporting funds known to be derived from a criminal offense or with the intention to
promote unlawful activity, see 18 U.S.C. § 1960(b)(1)(B)). 4

38. The tolls showing phone contact between I-IEREDIA and TT37 was only
the first link that investigators identified between the DTO and WERBER. As the
investigation progressed, investigators observed CARRILLO repeatedly meet with DTO
members, including LOPEZ, ROCHA, and CABRERA5 in the greater Seattle area, under
circumstances that led them to believe that the DTO members were providing cash drug

proceeds to Cr’iRR_ILLO.‘6 lndeed, based upon the investigation, agents believe that -

 

5 Agents identified LOPEZ, ROCHA and CABRERA through investigative techniques such as court-authorized
tracking of cell phones and vehicles, court-authorized interception of wire and electronic communications, and
coordinated physical surveillance

6 Agents identified CARRILLO through physical surveillance and car rental records on August 30, 2018. During
the surveillance that day, CARRILLO was driving a vehicle with plates that returned to Enterprise Rentals.
Enterprise Rental records show the vehicle was rented to an “Oscar Tarrillo Salcedo.” Further database checks
showed Oscar Humberto CARRILLO Salcedo has a tourist visa for the U.S. and was applying as a pilot for a leD
visa with some supporting documentation; his photo in databases matches that of surveillance photos.

COMPLAINT/United States v. Werber - 17 UNITED STATES ATTORNEY
201 7R0123 8 1201 PAcn=ic AvENun, Strrre 700
TAcoMA, WAsrm~io'roN 98402

(253)423-3300

kDOG\]O\UI-ldb-`ll\.)i»--¢

l-J [\) N`I“~J l*J l\-J i\J 1\3 N i-* *-‘ i-* l--\ i-* i-* i»-~ s-» i-i i-l
OQ‘~]O\Lh-P-WNl-*O\D°°‘~JO\U‘\-P'~UJN>-*G

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 18 of 40

CARRILLO travels throughout the United States and collects money from various drug
traffickers, which he then ships or transports to WERBER in Manhattan Beach,
California.

39. ' From September 18 to September 21, 2018, agents observed CARRILLO
via physical and electronic surveillance in Washington, Oregon, and California. While
CARRILLO Was in Washington, he met with Carlos LOPEZ (TT51) twice for suspected
money pickups, twice visited a storage unit at lst Avenue Self-Storage in Seattle that
records indicate WERBER had rented, and shipped a FedEx box to WERBER using
WERBER’s FedEx account 7 1

40. More specifically, on September 18, 2018, agents monitoring TT50’s real-
time tracking noticed the device traveled from Memphis, Tennessee (where the device
was the prior day as well) to Newark, New Jersey, and then from Newark to Seattle,
Washington. WERBER’s FedEx account-records show a package was shipped from a
FedEx location in Memphis, Tennessee on September 17, 2018, consistent with TTSO’s
tracking data in Mernphis on the same day._ FedEx records show that the package shipped
from Mernphis on September 17 , 2018, weighed two pounds and arrived in Manhattan
Beach, California on Septernber 18, 2018. WERBER signed for this package at
10:32 e.m. `

41. Agents believe CARRILLO and WERBER are working together to launder
cash drug proceeds for the DTO. However, FedEx records show that WERBER’s FedEx
account has been used to ship at least 17 separate packages _ weighing a total of 131
pounds _ from the Western District of Washington to Manhattan Beach, California.
WERBER signed for all of these packages Based upon the weight of the packages,
agents estimate the value of these shipments to be between $59,420 (if all of the packages _
contained only $1 bills) and $5,942,000 (if all of the packages contained only $100 bills).

 

coMPLAINT/Ueaea Sio:er v_ Werber - is §§:;ED ST§ATES A‘ SI ORN§(`;;]
AC]IFIC VEN[]E, Ul 1 E
20 l 7R0 l 23 3 TAcoMA, WAsi-nNGToN 98402

(253) 428-3800

\DCG---JO'\U*l-P~b.)[\)>-l

N[‘JMI‘JNI\JNI\JMi-*».-*>-li-i-\i-*i-i-\»_i»-\
OO~JC\U\LMt\Ji-*O\OOG-}O\Lh-l>mtd>-©

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 19 of 40

42. On September 18, 2018, after CARR]_LLO made his flight connections
from the East Coast, real-time tracking of TT50 showed CARRILLO landed at SeaTac
lnternational Airport at 7:20 p.m. and then traveled to the rental car section of the airport,
arriving there at 8:05 p.m`. Based on the following day’s physical surveillance agents
know CARRILLO rented a black Nissan sedan from Enterprise during that time By 8:20
p.m. on September 18, 2018, TT50’s real'~time tracking showed CARRILLO was at the
“I-lotel Interurban” located at 223 Andover Park East, Tukwila, Washington.

43. Approximately half an hour later, CARRILLO met with L()PEZ. Real-
time tracking for TTSO (CARRILLO), TTSl (LOPEZ) and TV4 (LOPEZ’s vehicle)
showed they were all at the same location (the Red Robin restaurant at 173 00 Southcenter
Parkway, Tukwila) at the same time (8:49 p.m.) on September 18, 2018. LOPEZ
(according to TV4’s tracking) only remained there for a few minutes, before leaving and
driving back to his residence in Kent. TT$O’s real-time tracking indicated CARRILLO
had also left the location before 9:00 p.m. and returned to his nearby hotel. Based on the
investigation, agents believe LOPEZ (TTS_ l) and CARRILLO (TTSO) met for just a few
minutes on Septernber 18, 2018, in order for LOPEZ to give CARRILLO'drug proceeds
The following morning, September 19, 2018, tracking data for CARR]LLO’s phone
(TT50) showed that he visited lst Avenue Self-Storage in Seattle, Washington.

44. Also on the morning of September 19, 2018, agents followed CARRILLO
(in his rental vehicle) from his hotel to a FedEx shipping center in Tukwila, Washington.
There, agents watched CARR]LLO bring a white FedEx box into the store and ship it.
Shortly thereafter, agents spoke with FedEx employees at that particular branch location
and examined the exterior of CARRlLLO’s package The package CARRILLO brought
to the store to be shipped was addressed to “Greg Werber or Ellen Davenport” at the
“FedEx Office Print & Ship Center” at “1139 Artesia Boulevard, Manhattan Beach,
California.” This address is very close to the location Where the real-time tracking of

WERBER’s phone (TT3 7) (tracked per Court authorization) routinely places the device

COMPLAINT/Unired States v. Werber - 19 UNiTED starns ArroRNnY
2017R0123 g 1201 Pnctric AveNUE, Surin 700
TACOMA, WAsi-nNGroN 98402

(253) 428-3800

\ooo-.Jcn_i.n.i>.coi~.)»_-

NNNNMMN[‘~J[\JP-i-s->-»i-\id»_»->-¢»-¢
OQ-JO\Lh-P‘-LD[\J'-‘O\QOQ-J_G\MLWNHO

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 20 of 40

Additionally, this package showed it was being shipped from\“Gregory Werber, 2318
East Cairo Drive, Tempe, Arizona.” ' '

45. Through physical and electronic surveillance, agents learned that
CARRILLO and_LOPEZ also met on the evening of September 19, 2018. At the
meeting, LOPEZ gave CARRILLO a large black bag (of suspected cash drug proceeds).
On September 20, 2018, CARRILLO again traveled to lst Avenue Self-Storage in
Seattle. l

46. After CARRILLO left the storage unit on September 20, 2018, he drove to
the Enterprise rental location at the SeaTac airport and exchanged his original rental
vehicle for a different vehicle Physical surveillance units lost sight of CARRILLO
during this swap, but eventually caught up to him (using the real-time tracking of TTSO)
as he was traveling south on lnterstate 5 to his suspected then-residence in Oregon. Frorn
there, TTSO’s tracking showed CARRILLO drove all the way down to Manhattan Beach,
California.

47 . Based on tracking data associated with WERBER’s phone (TT3 7), agents
believe WERBER resides at a multimillion-dollar residence divided into separate
apartments, on the beach in Manhattan Beach, California. As noted above, agents know
CARRILLO sent a FedEx package to WERBER on September 19, 2018, that was to be
picked up at a mail store in Manhattan Beach, California. At around 10:00 p.m. on
September 21, 2018, tracking data associated with TTSO showed CARRILLO arrived in
Manhattan Beach. Agents’ initial review of the tracking data associated with TTSU
(CARRILLO) and TT37 (WERBER) showed the two devices were within two blocks of
each other_-which is extremely close considering the typical distance between these two
individuals on any given day. Further review of this same tracking data showed TT37’s
tracking certainty factor was 15 meters and indicated the device was located at the
Pancho’s Restaurant (located at 3615 Highland Avenue, Manhattan Beach, California).
TTSO’s tracking certainty factor around that same time was 245 meters, but,_ when

multiple data point were charted on a map, agents found they were almost directly

COWLAINT/United States v. Werber - 20 UNI'TED STATES ATTORNEY
2017R{)123 8 1201 PAcn=Ic AvENuE, Sun'E 700
TACoMA, WAsrm~iGToN 98402

(253) 428-3800

\DO¢---JO\Lh-P~Wl\)i-i

NN[‘JN[\JNI\JNNi-*i-*i-*’-‘i-*i-*»-*i-l>-li-¢
00 --..lO'\ U‘l -ll‘- b-J [\~J i-* O \O OG.~.]O\U\ -F=~ 03 l\.) i-* C

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 21 of 40

centered on Pancho’s Restaurant; That restaurant is four blocks away from WERBER’s
business. I believe CARRILLO likely drove a large sum of money down to WERBER in
Manhattan Beach, California. _

48. Afier this suspected trip to deliver money to WERBER, CARRILLO stayed
in a nearby hotel in Manhattan Beach. After that, agents believe CARRJLLO traveled to
Mexico because TT50’s tracking data began showing an “Absent Subscriber” message
When TTSO began sending tracking data once again, agents saw the device was near the
(_)tay Mesa, California Port of Entry. From there, CARR.ILLO traveled to San Diego,
California and stayed in a hotel, until he traveled to Salt Lake_City, Utah.

49. During the morning of September 26, 2018, tracking data associated with
CARR.ILL()’s phone (TT50) showed the device was near the San Diego airport Flight
records showed CARRILLO traveled from San Diego, California, to Salt Lake City,
Utah, that same day. Agents believed CARRILLO was traveling to Utah to pick up drug
proceeds from a drug trafficker in the Salt Lake City area. DEA agents in Salt Lake City
conducted a traffic stop of CARRILLO after he met with this individual. Agents in Salt
Lake City searched CARRILLO’s rental vehicle and recovered roughly $100,000 in cash
from a piece of luggage that was in the vehicle CARRILLO was uncooperative with
agents and provided only the bare minimum identifying information to the agent who
conducted the traffic stop, and refused to provide his phone number to these agents in`
Salt Lake City.

50. Agents seized the cash from CARRILLO and released him. After the
traffic stop, pen register data associated with TTSO showed CARRILLO was in contact
with a Mexico phone number. Tracking data associated with_TTSU showed CAR_R]LLO
drove to a nearby dead-end road. TT50 remained there for several hours and then
stopped sending any tracking information. CARRILLO made no other outgoing calls
from TT50 after his communications the Mexico phone number. During the
investigation, CARRLLLO has shown he is careful to takel steps to avoid or thwart law

enforcement detection throughout his involvement in this investigation Based on my

COMPLAINT/United States v. Werber ~ 21 UNlTED STATES ATTORNEY
2017R01238 1201 Pactric AvENuE, Surrn 700

TACOMA, WASHINGTON 98402
(253) 428-3800

\O¢Q‘-JO‘\Lh-D~DJN»_

NN'NN[\.J[\)NMNh-h-\»-H\_»_\»_~._,_.,_.
QG-JO\M-ILL)JN'-‘O\DDO-]G\U`l-D~WNHC

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 22 of 40

knowledge of the DTO, and specifically CARRILLO, I believe CARRILLO saw this type
of ruse or “walled-off” trafiic stop for what it really was and discarded his phone (TTSU)
immediately thereafter in an effort to evade further law enforcement detection

51. During the beginning Of October 2018, through authorized interception of t
LOPEZ’s phone (TTS l), agents intercepted CARRlLLO, using a new phone (TT62).
Agents obtained authorization to track CARRILLO’s new phone (TT62) on October 10,
2018, and, on 0ctober 18, _2{)18, obtained court authorization to intercept wire and
electronic communications over TT62. Agents observed that CARRILLO continued to
meet with DTO members in the Western District of Washington, again under
circumstances indicating to agents that he was picking up cash drug proceeds

52. As discussed above, CARRILLO traveled several times to lst Avenue Self- =
Storage in Seattle, Washington. During the first week of October 2018, I visited this
location and obtained records from that business regarding CARRILLO’s activities there.-
This business is a secured-access facility, meaning, each tenant has a specific entry code
he/ she must enter in order to gain access to the secure storage portion of the facility.
TTSG’s tracking and physical surveillance showed CARRILLO visited this location on
September 19 and 20, 2018. Access records show someone accessed Unit 248]3 on
September 19 and September 20, 2018, at the very same time CARRILLO was at the
locat'ion. Based on this information alone, l believed CARRILLO accessed Unit 248B
during his visit to this location My review of Unit 248B’s rental agreement and other
records furthered my suspicion

53. _My review of Unit 248B’s rental records showed the unit is a small, _
3’ x 5’ X 4’ unit rented in Gregory WERBER’s name, using his Cairo Drive address in
Arizona. These rental records showed WBRBER first began renting this unit in February
2018, and has paid cash every month since for this rental. Someone has frequently
accessed this unit every month since WERBER began renting it. WERBER’s pen-and-
ink signature is not on the rental documentation; he signed the documentation with an

electronic signature instead This means either WERBER opted not to use his actual

COMPLAINT/Um'ted States v. Werber - 22 UNI'I"ED STATES ATIORNEY
2017R0123 3 ' 1201 Pacme AvENUE, Surre 700
TAcoMA, WAsHJNG'roN 98402

(253} 423-3800

\OO¢‘-IO\'~A-lb-L)JN»-l

[\-)[`QNN[\J[\J[\.)NMl_l_l-t)_)d)-\l-ll-\»-lh_\
Q€\iO\U`l-l§-WNF_‘C\DOO\]G\w-LWN*_'O

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 23 of 40

signature or he was not physically present when the account was established This unit is
too small to store a large number of items inside of it, but it is more than large enough to
store a significant quantity of cash. Agents believe CARRILLO, WERBER, and possibly
others may use this secure storage facility to at least temporarily store a portion of the
DTO‘s drug proceeds `

54. ` On October 16, 2018, agents executed a delayed-notice search warrant of
Unit 248]3. The only items in the storage unit at the time of agents’ court authorized
search were FedEX packaging materials, a large white plastic bag with the FedEx logo on
it, and a money counter. The money counter was in the large white plastic bag when
agents found it. Agents photographed all of the items in the storage unit during their
search and then put all of those items back just as they had found them, so as not to alert
CARR]LLO or WERBER.

5 5. WERBER’s FedEx account records show he receives the majority of his
packages in Manhattan Beach, California, at a FedEx location close to WERBER’s
residence and business in the same town. Records showed packages came from Seattle,
Beilevue, and Tukwila, Washington; Salt Lake City, Utah; Memphis, Tennessee; New
York, New York; Pewaukee, Wisconsin; Columbus, Ohio; and Scottsdale, Arizona.
WERBER signed for the packages sent to the FedEx store in Manhattan Beach.7

56. Agents investigated into WERBER’s international flight history. Travel
records and financial records such as credit card statements show WERBER had multiple
flights in and out of Mexico City (Mexico), Guadalajara (Jalisco, Mexico), and Puerto
Vallarta (Jalisco, Mexico) in 2013. WERBER’s flights were brief trips. For instance,
on March 26, 2018, WERBER flew from Phoenix, Arizona, to Guadalajara, Mexico; then
on March 30, 20]8, WERBER flew from Guadalajara, Mexico, to Seattle, Washington.
On April 23, 2018, WERBER flew from New York to Mexico City, Mexico; then on

 

7 WERBER’s FedEx records show that he has received FedEx shipments weighing at least approximately 600
pounds Based on my training and experience, I know that a U.S. bill weighs one gram each. Investigators did not

intercept or search these packages
COh'fPLAINT/Unifed States v. Werber - 23 UNITED STATES ATTORNEY
201']1{()123 3 1201 Pacn=lc AvF.NuE, SUITE 700
TACOMA, WAsmNGToN 984le
{253) 428-3800

\oo¢`-.lo\w.e.o.)w._\

NM{\J[\)[\JMMNl\)l-i-*)-d»-->-l)-i-i-»-»)-\
OG-JO\U\-h-WN_‘Q\OOG\JO\U\-LWN>-“C

 

 

Case 3:18-cr-05579-RBL Document 1 F-i|ed 12/04/18 Page 24 of 40

April 2_'7, 2018, WERBER flew from Mexico City, Mexico, to Phoenix, Arizona. Such
brief trips would be consistent with, for example, WERBER dropping off or picking up
drug proceeds. l ` ' -

57. On November 14, 2018, agents were conducting surveillance in the area of
the Airmark Apartments, 229 Andover Park E, Tukwila, Washington. At 1:57 p.m.,
agents noticed real-time tracking data for WERBER’s phone (TT3 7) was near the
Airmark Apartrnents, 229 Andover Park E, Tukwila, Washington. Moments later, agents
on physical surveillance observed CARRILLO and WERBER meeting in the lobby of the
apartment complex with one of the employees At that time, WERBER and CARRJLLO
appeared to be filling out paperwork, suggesting that this location would perhaps be a
new residence _for CARRILLO. _

58. On November 15 and November 16, 2018, agents conducted physical and
electronic surveillance of LOPEZ. On both of those days, agents saw LOPEZ meet with
CARRILLO for two separate money drops that occurred at the Southcenter Mall. During
one of the drops, investigators saw LOPEZ deliver a small black bag to CARRILLO.
Based on intercepted communications over LOPEZ’s phone and coordinated
surveillance, and my familiarity with this investigation other investigators and l believe
the small black bag that LOPEZ delivered contained $59,000 in cash drug proceeds.

59. After CARRll.LO got the small black bag from L()PEZ, CARR]]_.LO
returned to the hotel where WERBER was located. After CARRlLLO got back from
meeting LOPEZ, CARRILLO drove WERBER back to SeaTac Airport.

D. WERBER’s Use of Cash

60. Investigators have obtained records associated with bank accounts and
credit cards held by WERBER under various iterations of his name and/ or his business
name, such as “Gregory Werber,” “Gregory D. Werber,” “Gregory D. Werber dba Coin
Service International,” and “Gregory Werber dba Gregory David Werber.“ 'Review of
WERBER’s financial records is ongoing From what investigators have been able to

determine thus far, WERBER placed large deposits (ranging from $20,000 to $30,000)

COMPLAINT/Unired States v. Werber - 24 _ UNITED sTATES ATroRNEY
20_17R(]1238 7 1201 PACLFJC AvENUt-;, SUn‘E 700
TAooMA, WAsm.NoToN 98402

(253)42&33§)0

\DOG-JC\Lh-ldb-`ll\)»-

NNNNN|~J[\.)[\.)[\.)i-lt-ii-t-t-~h-a»-\i_»-tt-
OC‘~]O\Lh-P-L)Jl\Jt-‘D\QOQ-JG\_Lh-l`=-WN)-C

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 25 of 40

into his personal and business accounts; all of the deposits into WERBER’s business
account were cash deposits. The deposits into WERBER’s personal account were split
between some small “e-Deposits” (usually hundreds of dollars), large cash deposits (as
high as $30,()00),l and large transfers from his business account (as much as $76,000).
These banking records showed WERBER has routinely taken large sums of cash into his
business account, then transfer that money to his personal account, and then put that
money into a “Coinbase” account Based on my training and experience, I know that
Coinbase is a secure online platform for buying, selling,-transferring, and storing digital
currency.

61. In total, bank records identified thus far show that from Ianuary l, 2017,
through october 22, 2013, more than s607,000 ih oath Wee either deposited to
WERBER’s bank accounts or used for payments on his credit cards. During that same
period, $467,400 was transferred from WERBER’s bank accounts to Coinbase.
WERBER also used funds from his accounts to purchase more than $25,000 in airfa.re
and to pay more than $17,000 for hotel stays.

62. ‘ Most of the cash deposited to accounts controlled by WERBER was
deposited between January and March of 2018. During these three months, $503,193 in
cash was deposited, representing 83% of the total cash deposited during the entire 22-
month time period that was reviewed $183,684 of the $509,193 in cash deposits was
made in Washington State.

63. WERBER created an account with Coinbase on October 8, 2016. The
address associated with the account was 2318 E Cairo .Dr, Tempe, AZ with an email of
gregwerber@gmail.com. WERBER associated a Bank of America credit card, two
Huntington National Bank debit cards, two US bank debit cards, and an unknown debit .
card to his Coinbase account Similar to the timing of the cash transactions mentioned
above, both bank records and Coinbase records show Werber’s activity stopped in March
of 2013, with Metoh 26, 2013, being the lest treheeetioh aete. '

COl\)[PLAINT/United States v. Wer‘ber - 25 UNlTED STATES ATTORNEY
120| PAchIC AvENUE, SUrrE 700
2017R0123 8
TAcoMA, WAsHJNoToN 98402

(253)423_3300

 

 

\OQ¢‘--JG\Lh-lhb-l[\.)>-\

1\)[\_)[\,)[\_)|\)[\3[\.]1\)[\_)1-\1-\1-»»-»:-11-\»_)-1>-11-1
OC~HlG\Lh-LL)JN¥-“C\DO€-]G\U\-ILL&JN'-*O

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 26 of 40

E. WERBER Offers to Help an Undereover Agent with his Cash Problem

1. November 17, 2018:- UCI calls WERBER (TT37) using WhatsApp

64. Investigators introduced an undercover agent (hereinafter “UCl”) to
Gregory WERBER on November 17, 2018. On that date, UCl placed a “cold call” to
WERBER, at TT37, over WhatsApp. This call was recorded and lasted approximately 16
minutes and 10 seconds.

65. WERBER answered the call and confirmed he was “Greg.” UCl explained
that he hoped WERBER might be able to help UCl. WERBER asked if UCl was buying
or selling bitcoin. UCl professed to know nothing about bitcoin or “crypto stuff.” UCl
stated he_had money to buy bitcoin or whatever WERBER might recommend UCl
explained that he needed to buy a house because his girlfriend was going to have a baby,
however, UCl was not able to use, or do anything with, the cash that he had WERBER
asked UCl if he was in Los Angeles, and UCI said he was based in Washington. After
clarifying that UCl meant Washington State, WERBER said he had been in Washington
two days ago. UC] said he regretted not calling WERBER sooner.

66. WERBER said he could help UCl. WERBER explained that some people
buy bitcoin as an investment because they believe it will go up in value, and some people
buy it for its utility, meaning, “You could basically have ali the money in the world on
your phone and go anywhere and send it anywhere at will.” WERBER said it was a good
time to buy bitcoin because the price had crashed WERBER also explained that,
“bitcoin travels well. You can take it anywhereyou want to go, and you can send it
anywhere you want to send it.” WERBER explained his business was buying and selling _
bitcoin, and that he would help UCl as best he could 7

67. UCl reiterated that he wanted to buy a house for his girlfriend and their
baby, but was concerned that using his cash might “be a little alarming to some people”
or might “flag” attention WERBER said he lived in a fairly expensive area of California
and that there had been some multimillion dollar homes there that had been purchased

with bitcoin

COl\)fPLAINT/Um'red States v_ Werber - 26 - UNHED sTATEs ATroRNEv
2017R01238 1201 PAcu-'Ic AvENuE, SUTTE 700

TAcoMA, WAsmNGToN 98402
(253)428-3800

\UQQ‘--JC`\'~.AJ§-L)Jl\.)i-\

N[\Jl\J-NN[\J[\J[\J[\.)»->-¢i-a»-n»-s»-»)-»»-t-r-
OO-JO\<.h~lb-WNl-*O\DO¢~JGLh-B\WNI-‘C

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 27 of 40

68. WERBER suggested that he and UCl sit down to discuss UCl ’s needs, and
WERBER stated, “I will do what l can for you.” UCl offered to buy WERBER a plane
ticket to travel to Washington so they could talk in person WERBER said he did travel
to Washington, but not very often WERBER explained that he would travel to meet his
clients if lt ls worth it, but generally, he preferred that his clients came to see him.
WERBER said that if UCl wanted to speak face to face, they could do so at his private
office, which was conveniently located near the airport.

69. UCl asked if he should take $700,000 at one time to WERBER, or if they
should do a bunch of smaller bitcoin transactions WERBER explained that he tried to do
deals of $100,000 to $200,000 at a time, although he could arrange to do a bigger deal.
UCl said $lOU,UOO to $200,000 at a time would be fine because he had some time before
the baby would arrive.

70. UCl explained that he wanted to buy a house on the “peninsula,” near the
water, “across the Narrows Bridge.” WERBER asked, “The bridge that goes by that
stadium?” UCl confirmed that it was the bridge by Cheney Stadium. WERBER asked
how much UCl wanted to spend on the home. UCI said he wanted to spend $500,000 or
$600,000 on the home. UCl also stated that his girlfriend did not know what he did for a
living.

71. WERBER asked UCl if he wanted to discuss these matters face to face,
and UCl agreed WERBER asked if UCl could come to him. UCl said he would check
with his girlfriend about that. WERBER said he does go to Washington and that even if
WERBER was not in Washington, there were “arrangements” WERBER could make “to
do our deal.” “TERBER stated, “I understand your needs, so we’ll work on it,” adding,
“I’ll take care of you.’i WERBER described himself as “in business” and said, “Everyone
who deals with me knows l’m a straight guy. If l say something, I’rn going to do it."’
WERBER said UCl would be happy with WERBER’s service.

72. WE-RBER and UCl discussed their schedules for a few minutes to

coordinate when they could meet in person to talk. WERBER also said they did not need

COMPLAINT/Um‘red States v. Werber - 27 UNHED srATEs A'rroRNEY
2017R0123 8 1201 PACrFIC AvENUE, SUn'E 700

TACOMA, WAsmNGroN 98402
{253)428-3800

 

\DOO--.IO\UI-l>-L)Jl\)I-\

NMI\J[\J[\JN[\J[\J[\J)_)-l>-d»-i-)-\»-_tt_t,_t,_t

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 28 of 40

to be physically in_ the room together to actually do a deal because he had “methods” that
would work for them. WERBER and UC] agreed to communicate further and to meet at
WERBER’s business toward the end ofNovember 2018. At the end of the call,
WERBER said, “I’m looking forward to hearing from you.” '

73. In subsequent communications, WERBER and UCl agreed that UCi would
meet with WERBER at his office for Coin Services International in Manhattan Beach,
California, on the Wednesday before Thanksgiving (z‘.e., November 21, 2018).

2. November 21, 2018= UC1 Meets in Person with wERBER

74. On November 21, 2018, UCl met with WERBER face-to-f`ace at Coin
Services International, 3922 Highland Avenue, Manhattan Beach, California. The
meeting between UCl and WERBER lasted approximately 95 minutes and was recorded
UCl recognized WERBER from having previously viewed WERBER’s driver’s license
photo. l have reviewed the audio recordings discussed in this Affidavit, and I_recognized
WERBER’s voice in the body wires and recorded calls discussed herein.

75. When UCl arrived at Coin Services lnternational in Manhattan Beach,
WERBER greeted UCl, welcomed UCl into his offices, and offered him a drink At the
time of the meeting, WERBER’s offices were under construction WERBER apologized
for the noise and explained that his office would be four times bigger when the
construction ended Although WERBER commented that said that his secretary “might
be coming back later,” she did not return to WERBER’s office during his meeting with
UC 1. _ n

76. WERBER began by explaining that he was “in the service business” and
stated that, “l’m here to find out what your needs are and to help you as best I can.”_
WERBER asked UCl, “You have a bunch of money_a continuing flow of money_aml
getting this right? ls it coming from bitcoin, or something like that? You tell me how
much you_want to tell me.” UCl explained that his problem was that he could not use the
money that he had. WERBER asked about what form UCl ’s cash was in. UCl

explained that the cash came to him as a mix of denominations but he has people change

COMPLAINT/ United States v. Werber - 28 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUTI'E 700
20 1 7R0 123 8
TAcoMA, WAsmNoToN 98402

(253} 428-3801]

‘\DQ°--JG\U\-l`-`-LJJ[\J»-¢

NMNNNNN[\JM»-lv_)_)-\»-\l-»_l»_lm|_t
DO\]G\U\LUJM>-‘D\DOO\]C'\U\LUJN'_‘CD

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 29 of 40

it for him, so UCl’s cash was handed and organized by denomination Based on my
training and experience, and my discussions with other experienced investigators, I know
that drug traffickers often exchange smaller denomination bills for larger denomination
bills so that their cash is less bulky. Additionally, I know that money launderers and drug
traffickers often use money counters to count their currency, which is then banded and
wrapped

77. WERBER asked how long this had been going on for UCl. UCl explained
he started in college and that he paid for college this way. UCl said he now was based in
Washington and met most of his clients in Seattle. UCl told WERBER that even his
girlfriend did not know what UCl did for a living, although she thought he had
something do with selling things on Amazon and she knew that UCl worked a lot.

78. WERBER asked UCl what kind of work UCl did. After hesitating for a
moment, UCl said he was in “sales.” UCi said that he managed other people and did not
do the hands on work any longer. UCl said he took calls, dealt with people, and made
sure stuff was delivered on time. UCl said he was keeping his cash in storage, and the
cash kept corning in. UCl said that he was making $20,000 to $50,000 in cash profits `
every week, after he paid everyone he needed to pay.

79. WERBER asked UCl how much money he had. UCl said, “more than
$560,000,” and WERBER responded, “that’s not that much.” WERBER asked UCl if
his main concern was to justify his income and if UCl had had a job with a 1099. UCl
said that he did not have such a job, although his girlfriend thought he did. WERBER
asked if UCl was self-employed, and UCl said he was. UCl added that he had a bank
account but did not put much of his money in there, not more than $5,000 at a time.
WERBER then described the services he offered, with such options as setting up a
company that employed UCl or a business that would show some income for him, or
putting together an investment that would pay off.

80. After WERBER and UCI had been talking for a little over eight minutes,
an unidentified male came to WERBER’s office. WERBER politer excused himself and

COMPLAINT/Um'red States v_ Werber - 29 UNITED sTATEs A'r'roRNEY
2017R0]233 7 1201 PACIFIC AvENUE, Slm'E 700
TAcoMA, WAsHmGroN 984 02

(253} 423-3800

\OQ°‘-JQ\U`I-b-LHI\J»-\

MNNMMM[\)\\)l\Jt-*r~¢>-l>-li-*H»_t-ni_t-
OQ-JO\Lh-|d-L)JM'-*O\DQCNG\LAL<JJNI-*O

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 30 of 40

met briefly with the unidentified male behind closed doors. The unidentified male then
Ieft, carrying a small bag with him.

81. WERBER then returned to his conversation with UCI. WERBER told 7
UCi that UCI needed to think about what kind of lifestyle he wanted to lead, and
whether he wanted to spend $100,000 or $80,000 per year. WERBER repeated the
options he mentioned before, and then said the easiest thing for WERBER to do for UCI
was cryptocurrency. _

82. WERBER explained that he could move cash from UCl and put it into
bitcoin WERBER acknowledged that bitcoin was volatile and the price had dropped
recently, although WERBER firmly believed the price would go up over time. WERBER
explained that there were crypto alternatives such as “tether” that were more stable.
WERBER explained that “tether” was a coin with value tethered to the price of a dollar.
WERBER explained regardless of the merits of cryptocurrency as an investment,
holding assets as cryptocurrency was superior to cash. WERBER explained that cash is
bulky and hard to move, whereas with cryptocurrency, “You could literally have
everything you have with you everywhere you go on your phone.” WERBER also said
that if UCl bought cryptocurrency with him, he was also able to cash UCl out at any
time. WERBER said, “I’m your guy.”

83. WERBER said that he made a lot of money from buying and selling
bitcoin WERBER estimated that if UCl gave him half a million dollars in cash,
WERBER could turn it into bitcoin within a week, or less. WERBER said he was
constantly trading his cash for bitcoin and that he had a pretty good network WERBER
asked if that was what UCl wanted to do, and also reiterated that UCl could acquire
tether, as opposed to bitcoin WERBER told UCl, “You probably have enough things to
worry about. I don’t want to give you one more thing to worry about. I want to give you
one less thing to worry about.”

34. wERBER theo erected talking about coihhoee, which wausau described

as the biggest, most prestigious, most trustworthy, and most legitimate cryptocurrency

COl\-IPLAINT/United States v. Werber - 30 . U'NITED STATES ATTORNEY
2017R01233 1201 PACn=lC AvnNuE, Surrs 700

ThcoMA, wasmNo'roN 98402
1253 ) 428-seen

 

\c>ee~..rc\vt-l>-wm'»-t

l*J E\J N-l--} l\) [\-J l\) l\J {\J 1-* 1-* 1-'- l-'- l-* »- »- 1-* id 1---*
OO\lO\\h-ILUJNI_*C\DOG‘-]U\Lh-BWN'_*O

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 31 of 40

exchange in the world WERBER said Coinbase was very close with the government
which WERBER described as “both good and bad.” WERBER explained that the
govemment would be able to see everything UCl would do with Coinbase, but dealing
with Coinbase was not suspicious WERBER also said that Coinbase was very “KYC
and AML,” which WERBER explained meant “know your customer” and “an_ti-money
laundering.” WERBER said Coinbase did everything to comply with the rules.
WERBER said Coinbase wanted to know who its users really were, but that was not a big
deal; a credit card would suffice. WERBER suggested that UCl buy tether and hold it in
a Coinbase account WERBER explained that although tether could not necessarily be
used everywhere, it could, with one click, be exchanged into bitcoin

85. WERBER said that, as he was sure UCl knew, cash was bulky and there
were “security issues” with it With cryptocurrency, however, UCl could put as much
security ashe wanted, and could keep it on his phone. WERBER noted that WERBER
did not really like to hold client’s money. WERBER said he preferred to show clients
how to hold it for themselves WERBER said that most of his clients were buyers and
sellers of cryptocurrency and that it was pretty straightforward

86. WERBER asked UCl if he had ever done any cryptocurrency transactions
UCl said he had not. UC l_ said he did not really understand cryptocurrency terms like
“blockchain” or “wallets.” WERBER assured UCl that, “You don’t really need to know
all that All you need to know is how to use your wallet It’s basically an app.”

87. WERBER said UCl could use two-factor authentication as security for his
wallet WERBER emphasized that it was absolutely critical that UCl not lose his
password to his wallet, because “if you lose your password, then you’ve lost your
bitcoin.” WERBER said that as long as UCl * and only UCI _ knew UCl ’s password,
then UCl ’s wallet would be “unhackable.” WERBER explained that UCl could keep his
bitcoin in an offline “cold wallet” for added security.

88. _ WERBER explained that bitcoin are in cyberspace, and a “wallet” is a

series of cryptographic keys that give the wallet’s owner access to the “blockchain.”

COMPLAINT/Uni:ed States v, Werber - 31 UNlTED STATES ATTORNEY
2017R01233 1201 PAcn='lc AvENUE, Sun'E 700
TACoMA, WAsl-mvo'mN 98402

(253) 428~380[)

 

\Do<>-.io\u\.c>coto._.

NNNNNN[\)N[`J|_‘|_*H|-ll-lr_v_l>_lp-a|_n
OG-]O\bh-I=\L)JMI-'O\DO¢-JG\W-B\L)JMI-*G

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 32 of 40

WERBER said that UCl should keep his keys off line until he needed to access his
bitcoin WERBER said the only way to hack it would be if UCl compromised his own
security.l WERBER reiterated that the government cannot get into peer-to-peer (P2P)
encryption and that it was unhackable. WERBER explained that a “wallet’? is code for
the place on the internet where the bitcoin are.

' 39. -WERBER explained that there were cold storage devices made for
cryptocurrency, which were basically like thumb drives. WERBER explained that UCl
could put such his bitcoin on a cold storage device, put the device in a mason jar, and
bury it. WERBER explained that these could_be safety funds that only UCl would know
about

90. WERBER said he bought and sold bitcoin, and made a percentage on every 7
deal. WERBER said he generally did pretty big deals with low fees and very good l
service WERBER said that this was what he did for a living and he always kept his
word

91. WERBER then asked_, “How far do you want to go with this? How far do
you want to go in the near tenn and the long term? Basically, you want to be able t_o buy
a home?” UCl confirmed that he wanted to get a house and have things set up so that if
something were to happen to UCl , his girlfriend and kid would be taken care of. UCl
asked if he could get something like a house but put it in his'girlfriend’s name, so that no
matter what happened to him, she would be able to keep the house. UCl said he planned
on spending $560,000 on the house, but he had other cash. UCl said his initial idea was
to buy a house outright, but UCl was concerned that would raise a red flag, because he
could not just bring a bunch of cash to a title agency. _

92. WERBER explained that UCl could buy house outright for cash, but,
“worst case scenario,” if someone started looking at UCl ’s life, and saw UCl just bought
house for $560,000 but was not able justify it, the government would try to seize it.
WERBER said there would be several way for UCl to protect himself, such as by putting

the house in his wife’s name, but the government could still take it from her. The

coWLAIN'r/ancd stores v. Wcroer - 32 §§]“§-D ST’§`ES AT§°RN§(§]
- AC]:F]C VENUE, UTI'E
20 1 mo 1233 TAcoMA, WAsi-HNGTON 98402

(253)423_3300

 

\ooo-.Jc\ut.r:~.mh.>._i

Nl\)l\)l\)b~)l“~)l`~Jl\)[\)l-)-t->-»-¢i-»-ii->-l>-l
OG‘~JO`\Lh-h-Wl\lt-*O\DOG\]O\Lh-PWI\J>-‘C

 

 

Case 3:`18-cr-05579-RBL Document 1 Filed 12/04/18 Page 33 of 40

government would say that she was just a “straw purchaser” whereas UCl was really the
person who bought the house _

93. WERBER explained that UCl could also protect his house by being the
“beneficial owner” without being the “actual owner.” For example, WERBER explained
that he could start a company that owned UCl’s house and UCl would present himself as
a renter although “for all purposes,” UCl would be the owner of the home, such as when
UCl wanted to sell it WERBER said he could even set something up where UCl would
be making payments to that company.

94. WERBER cautioned that the government could try to take UCl ’s equity in
the home. However, WERBER added, there were things WERBER could do to make it
appear that UCl ’s equity in the horne was always less than the actual value of the loan -
“but that’s just on paper,” as WER.BER put it. WERBER explained that UCl could
constantly take out second mortgages on his house, so “on paper _it always looks like you
owe more than it’s worth.” However, WERBER said, “you’re doing it with the owner,
and you are the owner.”

95. WERBER said that the IRS comes after people for taxes when the [RS
thinks there-is something to take. WERBER said, “You may owe a million dollars,” but
if there’s nothing to take, the government would not be interested WERBER stated,
“Think about what you want to do. Do you want to actually be the owner of the
property? Maybe not.”

7 96. UCl acknowledged that there was a possibility of something happening to
him from the government and said he wanted his family protected WERBER assured
him that the government “can’t take cryptocurrency from you _ they won’t even know
that you have it, depending on what you do it.” WERBER said, “We’re talking about
ways to legitimize your income and justify your lifestyle,” and, considering the need to
ensure UCl had access to his funds, “cryptocurrency is the way to go.”

97. WE_RBER recommended that “we” get some accounts opened for UCl and

encouraged UCl to buy some cryptocurrency, like tether, which UCl could trade on an

COMPLAl'N'f/' United States v. Werb€r' - 33 UNI'IED STATES ATTORNEY
2017R91233 1201PAC1F1CAV'ENUE, Sul'm 700
TACoMA, WAsHINGToN 98402

(253)428-3800

 

\DQQ‘-]O\Lh-h~bd[\)»-¢

NMNNN[\J[\J[\JN')-i-¢»-l»_ll-\»-\-»»-i-i_o
oo-JG\LJ\-I§L)JM»-C>'\OQQ~JG\Lh-lh`wNI-O

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 34 of 40

exchange like Coinbase. WERBER explained there was no “of`f exchange” for tether, but
UCl would be able to trade it at will into bitcoin WERBER said, “If you want to use a
guy like me to convert your cash into crypto, I can do that AndI actually can do that for
you in Seattle. l have a way to do it in Seattle.” WERBER noted that he had just been up
in Seattle for the day, and explained that he did a lot of traveling

98. WERBER said that just to get UCl ’s feet wet, “we should do some crypto
deals,” which would also serve to relieve UCl of his cash. WERBER said he could also
cash_crypto out for UCl as well. WERBER explained that for trades greater than
$20,000 in cash, he generally bought bitcoin for a 4% fee, and that he generally sold
bitcoin for a 3%_fee, although he also adjusted his fees based on the market j

99. WERBER brought up an exchange called Binance, which WERBER
described “-as solid as can be.” WERBER said Binance is not a U.S. company, which is
good, and that UCl would be able to open an account without giving them any personal
infonnation, or almost no personal information WERBER explained that Binance was
located overseas and definitely would not give the government UCl’s money, because
“they know that would ruin their model."

10{). WERBER suggested to UCl, “Probably the first deal we would do -I have
a guy I would work with in Seattle who would pick up the money and I would send you
the bitcoin, and that would happen instantaneously.” WERBER then walked through
how he would do a transaction for 3100,000 and emphasized how he would be “really
transparent” with UCl at every stage. As WERBER walked through a possible
transaction, he explained that if even if UCl were in Seattle, UCl could simply copy and
paste UCl’s ZS-character alphanumeric address for UCl ’s wallet and send it to
WERBER. WERBER explained that he would then send the bitcoin to UCl ’s wallet, and
the minute WERBER hit the button, the transaction would be visible on the blockchain
WERBER explained that that once there was a confirmation which would take ten

minutes to half an hour, there was no stopping the transaction

COWLAINT/United States v. Werber - 34 UNlTED STATES ATI`ORNEY
2017R01233 1201 PAcn=ic AvENuE, SUITE 700
` TAcoMA, WAsmNoToN 98402

(253) 428-38(][)

 

\OOG‘-IO'\U\-ld-DJI~.Ji--»

MNNNNNNNM»-»I-\t-»t-»t-»t-\t-\t-,_t_t
QQH-JG\M-LLJJM>-‘G\DOO-JG\Lh-L‘~L)JNHC

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 35 of 40

101. WERBER said that, “If we were to do deals in Seattle, I would probably go
there for first one, do the introduction.” UCl asked if WERBER’s guy in Seattle would
be freaked out. WERBER assured UCl that WERBER’s guy was a “very cool
character.” WERBER said that it sounded like WERBER and UCl would have an
ongoing relationship UCl said he thought they could do a deal every week.

102. UCl then explicitly referenced the “‘opioid crisis.” UCl stated that the
“opioid crisis” was “not going away.” UCl stated that he was “literally turning away
business.” UCl then said he expected to either increase or stay stable at $50,000 per
week from his business. n

103. WERBER suggested that he and UCl started working together by UCl
acquiring cryptocurrency and getting comfortable with using it. WERBER stated that
wherever UCl would keep it orhold it, it would be on UCl ’s phone, “in a form you
could send it anywhere with a click.” WERBER said that once UCl saw how
cryptocurrency works, WERBER was sure that UCl would take to it. Then WERBER
opined, “This is my take on it - for a guy in your business, you want to have what you
have as liquid and as secret as possible, in my opinion.”

104. WERBER again stated that a house was something that the government
could grab and that UCl would need to justify. WERBER assured UCl that UCl would
get better at financing over time and that UC 1 _ needed to work up slowly from being a
renter making $30,000 per year, to living in a “house on the hill.” In the meantime,
WERBER explained, “you can have all the creature comforts that you want,” and “I can
help you.” WERBER said that at some point UCl might want to acquire assets that are
viewable to general public, like a house, but UCl could not become that person
overnight

105. WERBER then repeated the security benefits and utility of cryptocurrency
versus cash, to which UCl said that crypto sounded a lot better than wrapping his money

and keeping it in a storage unit.` WERBER then added, “I don’t know what your business

is - but in my business, l know people I’ve dealt with my whole life - good, honest
CON[PLAINT/United States v. Werber - 35 UNH'ED STATES ATTORNEY
2017R01233 1201 Phcn=ic Avanua, Sun'E 700
TACoMA, WAan\to'roN 98402

1253)428-3300

\OOQ"-~`Q"\`J\LUJI_\J|_

NNI\)[\)MNNl\)l\)I-*t~*l-*v-*t-\Hi-\t-\»_»_
OQ`JO\LA-§~WN‘-‘O‘OG¢\.!O'\M-h-L»JN»-C

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 36 of 40

people - but when they’re exposed to a lot of money, they can’t handle it.” WERBER
explained that UCl was vulnerable to the extent he had to trust people. WERBER opined
that when something like a break-in happened, it was generally not a coincidence
WERBER explained that people come to him all the time and offer him deals, “but
nothing gives me a better return than the work I’m doing right now. l presume it‘s the
same thing for you.”

106. WERBER and UCl then discussed their calendars and when they might be
able to do a cryptocurrency deal. Turning back to the topic of fees, WERBER said his
fee was 4% for clients who come to his office, because there are risks in traveling
WERBER surmised that UCl did not want to travel to WERBER. UCl explained that
the money was not a problem; the problem was that it was hard to find people who were
trustworthy WERBER again asked UCl if he could bring his cash to WERBER. UCl
did not immediately agree. WERBER said, “We’ll figure something out, we’ll work it
out.” WERBER stated, “Obviously I’m doing this to make money - but I want to give
you what you need.”

107. During their face-to-face meeting, WERBER showed UCl some of
WERBER’s cryptocurrency wallets and account balances. UCl noticed several j
cryptocurrency applications on WERBER’s phone and saw that the balance on least a
few or wausau’a accounts totaied around 3200,000. `

10a The meeting concluded on friendly tenus, and wausau and Uc1 agreed
to conduct business before the end of November 2018.

109. ln subsequent communications,‘WERBER and UCl discussed scheduling
and the logistics of when-and how to do their first deal together. WERBER offered to
send his “agent” to meet with UCl in Seattle. Ultimately, WERBER and UCl agreed
that UCl would send some of his workers to bring $50,000 in cash to WERBER in his '
office in Manhattan Beach.

F. WERBER Sells UCl $50,000 Worth of Bitcoin (Minus WERBER’s 3% Fee)

COl\/fPLAINTfUnifed States v. Werber ~ 36 giglng ST»‘;`TES AT'§ORNI?ES;]
- horne vENua, urra
2017R0123 8 - TAcoMA, WAsi-eroToN 98402

(253) 428-3800

\DOO'-}O\U'r-l`-‘~L)Jl\.)t-»

NNNMM[\)[\JN[\J»-l>-»-i-\i-\t-»t-»-»-\»-
G¢-JO\U\-P-WN'-"O\DO¢‘~!G\LALL»N»-O

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 37 of 40

l 10. On November 26, 2018, WERBER and UCl spoke over a WhatsApp call.
Agents recorded this call. During this call, WERBER told UCl that he had “an agent in
Seattle that could take care of the transaction,” but wanted to know how much money
UCl was talking about UCl said he would like to start with “100” (referring to
$1_00,000) but then asked WERBER if he would be able to do $200,000 during the
following week. WERBER agreed to conduct the $100,000 transaction with UCl during
the week of November 26, 2018, through his agent in Seattle. WERlBER and UCl ended
their call with the understanding that WERBER would send his agent to conduct the
transaction '

lll. After this call, WERBER sent UCl a WhatsApp text message that read
“Contact (). His number is: (503) 482-3306.” Telephone number (503) 482-3306 is
TT62. Based on tracking data, intercepted communications, and physical surveillance,
agents know Oscar CARRILLO is the user of this phone. Agents also believe “0” refers
to Oscar CARR[LLO, since the letter “o” is the first letter of CARRILLO’s name.

112. After UCl received CARRILLO’s contact number (TT62), UCl spoke to
WERBER once again about the transaction WERBER said his agent was unable to
provide UCl with a transaction confirmation at that time, but WERBER.wouid send it to
UCl within one or two days. UCl voiced his concerns over this plan and the two
decided to wait to conduct the transaction This call was recorded, but, due to a technical
glitch with the recording device, the recorded data was corrupted and lost

1'13. On November 27, 2018, UCl called WERBER over WhatsApp and asked
WERBER how he would feel about UCl sending one or two of his “guys” down to
WERBER’s location in Manhattan Beach on November 28 or 29, 2018, to provide
WERBER with 3100,000 of` cash from UCl ’s business. WERBER said he had a
commitment with another client on November 28, but would do the transaction with
UCl. WERBER contemplated his and UCl ’s options during the conversation and asked
UCl, “Do you mind talking about this right now?” WERBER reiterated his concerns
about traveling up to Washington to conduct the transaction He told UC l , “There’s

CON[PLAINT/Urtifed States v. We_rber - 32 _ UNl`I'ED STATES ATFORNBY
2017R0123 3 1201 Phcrrrc Avauua, Surra 700
TAooMrg WAsr-nNGToN 98402

(253) 428-3800

 

\DGQ‘-.IG\LI\-l=-L»JI\)»-)

l\J [‘~J N [’~J I`\) l\) N [\J l\.) )-‘ >-* 1-* »-* 1_\ 1-» 1-\ 1- t_ t_-
O¢ '-~] O\ Vl -L L)J ll'\) li Q \O QQ --.l O'\ '~J! h L+-\_ [\-J li Q

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 38 of 40

added risk if l go up there, I’rn basically in the same position you’re in because I have
to come back here to deal with it”, which UCl understood as referring to transporting the
money. UCl told WERBER that he understood what WERBER was saying and
WERBER reiterated, “there is a certain amount of risk” with regard to traveling with
cash. 7

114. WERBER checked his accounts while UCl was still on the line and told
UCl he could a $90,000 transaction if UCl was in WERBER’s office at that time. UCl
suggested doing a $50,000 transaction instead and WERBER said he could conduct that
transaction because he felt he would be able to convert that amount of cash very quickly.
UCl told WERBER he would send his workers from Washington to WERBER’s
location UCl also vouched for the people he was sending to meet with WERBER and j
let WERBER know they were also involved in UCl ’s drug business by saying they
“worked” with UCl, so they “know what’s up.” WERBER said he preferred large bills.
WERBER said, “the larger the better” and assumed UCl would prefer to have his people
travel with the smallest physical amount of cash as possible

115. After this call, agents obtained $100,000 in cash (in 50- and 100-dollar
bills) ofDEA authorized funds. I organized the cash into $10,000 increments and bound
each 310,000 bundle using multiple rubber bands. Two other DEA agents transported
these bills to Los Angeles and then provided them to two other undercover agents (UC2
and UC3).

116. on November 29, 201 s, UCl and wausau exchanged a ceriee of
WhatsApp text messages UCl said his “friends” would be to WERBER’s office that
day. WERBER asked for an “ETA,” and UCl told WERBER they were an hour away.
UCl described UC2 and UC3 to WERBER and asked WERBER if he could do “the
whole 100 today or jilst 50.” WERBER said he could transfer “just 50.”

117. About an hour alter these messages, UC2 and UC3 arrived at WERBER’B
office in Manhattan Beach. Their meeting with WERBER lasted approximately 17 n

minutes and was recorded
COMPLAINT/Unfted States v. Werber - 38 y UNITED STATES ATFORNEY
2017R01238 l20! PAC[FIC AVENUE, SU'ITE 700
Tacoivih, WAsruNGToN 98402

(253) 423-3800

 

\ooe-.io\m.n.o)\~.)`._

[\) [Q w [\) {\_) [\_) [\.) {\_) [\.) »-\ »-\ »_ »- 1-\ »- l- l- )-1 >-1.
00 --.J G\ U\ h L»J l\J *-‘ o \D 00 ‘---3 O'\ U`l -l`-`- L»-l l\J '-‘ C>

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 39 of 40

118. WERBER offered them something to drink, which they declined. UC2
confirmed that they had brought $50,000 cash, a QR code, and a wallet, so that n
WERBER could do an “on the spot” transaction WERBER explained that he would find
the price for bitcoin on Coinbase and multiply the price by 1.03 because WERBER’s fee
Was 3% for selling bitcoin WERBER used what he called a “blockchain explorer” to
confirm that the UC wallet was empty.

7 119. WERBER then said, “The first thing we do is count the money.” UC2 and
UC3 presented WERBER with the $50,000 of DEA funds (lOO~doliar bills, handed into
five packs of $10,000 each). WERBER ran all of the cash through his money counter.

120. After briefly chatting about the weather, WERBER said that he was going
to put together a system to accommodate the UCs better. WERBER said sending cash
through the mail was “fairly safe” and “the odds are, you’ ll be fine.” WERBER told the
UCs that he would explain his “protocol” for transactions and show them what he was
doing. .WERBER told them that if they had any questions for him, “do not hesitate to
ask.” \VERBER then showed the UCs through the math for the deal, and they agreed
with the number of bitcoins that WERBER would transfer to the UC wallet.

121. After WERBER verified the bitcoin amount was correct, WERBER said it
was time to do the transaction WERBER then said, “This money is mine now.” UC2
agreed WERBER proceeded to transfer the agreed number of bitcoin to UCZ’s wallet.
WERBER said that the transaction was processing and was a “done deal.” WERBER
said it generally takes ten minutes to half an hour for a confirmation After a few
minutes, UC2 and WERBER received confirmation that WERBER had indeed `
transferred the bitcoin to UCZ’S wallet.

122. Toward the end of the meeting, WERBER said he had a “guy in Seattle,”
and would work to accommodate the UCs’ business in a low~risk, cost-effective way
going forward

123. Thereafter, UCl, who was in the Seattle area during WERBER’s meeting

with UC2 and UC3, spoke with UC2 and UC3. They confirmed the deal had been
COlv[PLAINT/United States v. Werber - 39 HH:T£E§§TEEBE’T§S:EN§(D
20171{01238 TAcoMA, WAsi-erGToN 98402

(253)428-3300

 

\DOO--.`IO\U`l-hwl\)+-l

NN[~JNNN[\)[\JMI-*r~i-l»-lwl-»-d»-»-»\-\
OG‘-IO`\U\-P-L)JI\J'-*O\D'QQ\JO\U\-P~WN>~“D

 

 

Case 3:18-cr-05579-RBL Document 1 Filed 12/04/18 Page 40 of 40

successful. UCl then contacted WERBER, who continued that WERBER thought-
everything had gone smoothly as well. WERBER conformed UC2 and UC3 had provided
him with “big bills” and told UCl, ,“glad you’re happy. We’ll make arrangements to
make it more convenient for you in the future.” UCl told WERBER, “that sounds
perfect,” and asked, “You thinkI can see you or lO next week?” WERBER replied,
“Yes.” These communications with UCl were all via WhatsApp text message.

124. As with UCl ’s personal meeting with WERBER, WERBER never asked
UC2 or UC3 for any identifying information He never asked to see identification and
never wrote down any information pertaining to any of the UCs in any type of filing
system. Even over the course of their discussions, WERBER has never asked UCl for
UCl ’s last name, let alone for any form of identification UCl and WERBER’s phone
communications have only been through encrypted methods, such as WhatsApp.

V. C()NCLUSION

125. Based on the above facts, l respectfully submit that there'is probable cause
to believe that Gregory David WERBER did knowingly and intentionally commit money
laundering, in violation of Title 18, United States Code, Sectio s 195 (a)(3)(B),
1956(a)(3)(C) and 2.

 

 

ANTHoNY'DnLvECE:tno,
Cornplainant
Special Agent, Drug Enforcement Administration

Based on the Complaint and Affidavit sworn to before me, and subscribed in my
presence, the Court hereby finds that there is probable cause to believe the Defendant
committed the offense set forth in the Complaint. n n

Dated thisMw of December 2018.

;Lmeabf//hvdac/

THERESA L FRICKE
United States Magistrate lodge

COh'fPLAINT/Unifed States v. Werb€r' - 40 UNITED STATES A'ITORNEY
2017R01238 _ 1201 PActFlc AVENUE, Surrs 700

TACOMA, WASP|INGToN 98402
(253) 428-3800

